Citation Nr: 0001928	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  99-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a schizophreniform 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and brother.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1997 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans' Affairs (VA) regional office (RO) 
located in New Orleans, Louisiana.

In the July 1998 rating action the RO granted service 
connection for a schizophreniform disorder and assigned a 50 
percent rating.  In an August 1989 rating action the RO 
increased to 50 percent to 70 percent.  


FINDING OF FACT

The schizophreniform disorder is productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for a 
schizophreniform disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.130, Diagnostic 
Code 9211 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records show that the veteran underwent a 
psychiatric examination in August 1997.  The diagnoses were 
adjustment disorder with mixed disturbance of emotions and 
conduct, and paranoid and narcissistic traits.  A VA 
psychiatric examination was conducted in November 1997.  At 
that time the veteran reported hearing voices.  The examiner 
noted that the veteran heard voices telling him to kill, and 
saw visions of himself tracking other people or defending 
himself.  He had no suicidal thoughts, but did have homicidal 
thoughts.  His associations were somewhat loose, and his 
concentration and attention span were mildly decreased.  The 
veteran had some paranoid delusions.  His insight was 
limited.  His judgment was poor.  The veteran showed signs of 
decompensation and some psychotic features.  

The diagnosis was of schizophrenia paranoid type.  The 
veteran was not felt to be competent to handle his affairs 
and benefits.  A Global Assessment of Functioning (GAF) score 
50 was assigned.  The examiner recommended that the veteran 
receive treatment as soon as possible.

The veteran was hospitalized at a VA facility in January 1998 
for psychiatric problems.  He had bee accompanied by police 
because he was marching around his house with a rifle yelling 
kill.  The veteran stated that he has been constantly 
depressed, and paranoid since his discharge from the service.  
An examination showed that his mood was irritable, angry, and 
depressed.  His affect was bland.  His speech was over 
productive, pressured, and generally relevant and coherent.  
The veteran stated that he heard the voice of his drill 
sergeant telling him to kill.  He was oriented three times 
and knowledge, memory, and recall are intact.  

At the time of discharge later in January 1998, his condition 
had improved.  The diagnoses were schizophreniform disorder 
and alcohol, marijuana, and cocaine abuse.  The veteran's GAF 
at the time of discharge was 60, with the highest during the 
past year as 70.  The veteran received follow-up treatment at 
a VA facility for his psychiatric complaints.

A VA psychiatric examination was conducted in December 1998.  
The examination showed that the veteran was clean but quite 
dishelved in appearance.  The veteran's thought processes 
showed rather intense paranoia throughout the interview.  He 
reported ongoing auditory hallucinations that distract him 
and make concentration difficult.  He denied visual 
hallucinations.  The veteran described feelings that some 
times he felt bullets going through his head, his chest 
blowing apart, and his head being blown off.  Throughout the 
interview he was noted as being sad, tearful, and obviously 
scared.  His speech was halting and normal in volume.  His 
mood was extremely dysthymic.  His affect was limited, sad, 
and scared.  The veteran's judgment and insight were 
impaired.  He was alert and fully oriented.  It was reported 
that he had been fired yesterday from his job.  The diagnosis 
was chronic paranoid schizophrenia.  The current GAF was 40, 
while the highest GAF in the past year was 50.

The veteran was admitted to a VA hospital in April 1999.  At 
that time the veteran reported that he heard voices telling 
him to kill.  He heard these voices at various times during 
the day.  These voices were derogatory to him, and used 
derogatory and inflammatory statements.  He stated that he 
felt he is about to explode inside and occasionally hurt 
others.  The veteran admitted to some ideas of reference.  

An examination showed that he was alert, oriented times 3, 
and cooperative.  Affect was inappropriate, and his mood was 
depressed.  He denied suicidal ideations.  The veteran stated 
that he had thoughts of dying to get away from the horrors in 
his head.  Minimal association defect was noted, and speech 
was sparse.  There was no, flight of ideas, pressure of 
speech, or association defect noted.  He admitted to auditory 
hallucinations, some derogatory in nature, others of a 
controlling nature telling the veteran to hurt others.  
Judgment and insight were poor.  Short and long term memory 
were assessed to be within normal limits.  The admitting 
impression was psychosis, undifferentiated, schizophrenia, 
with the record ruling out chronic paranoid schizophrenia, 
and noncompliance.  The admitting GAF was 14.

The veteran stated that he saw people coming through his 
roof.  He also stated that he was getting messages from the 
radio and television.  He stated that he felt depressed, 
irritable, guilty, worthless, hopeless, and a loss interest 
in day to day activities.  He also reported decreased 
concentration, energy, and appetite.  He complained of having 
trouble controlling his anger.  The veteran had suicidal and 
homicidal ideations without a plan.  He was put in seclusion 
during his admittance to the hospital.

Later in April 1999 the veteran was transferred to another VA 
facility for long term care.  The veteran was considered to 
be unemployable.  He was considered not competent, secondary 
to his psychosis.  The veteran was delusional at the time of 
discharge, but cooperative.  The transfer diagnoses included 
schizoaffective disorder.  The GAF was 31.  

The veteran remained hospitalized at the second VA facility 
until May 1999.  At the time of discharge he indicated that 
he felt well.  His speech was soft and slow.  His mood was 
euthymic.  His thought processes were logical.  No delusions 
were evident.  He denied suicidal and homicidal ideation.  
The discharge diagnoses included schizoaffective disorder 
(depression).  His GAF was 60.  

The veteran was again hospitalized at a VA facility in July 
1999 for psychiatric problems.  The admittance GAF was 31.  
The veteran was voluntarily admitted based on his chief 
complaint of feeling suicidal.  The veteran reported hearing 
his sergeant's voice telling him to kill himself and others.  
He stated that he had recently been in numerous fights.  He 
complained of insomnia, concentration and decision-making, 
and has no pleasurable activity.  He had no psychomotor 
retardation or agitation noted during the examination.

Mental status examination shows that the veteran was alert, 
oriented times 3, and cooperative.  Affect was inappropriate 
and mood was labile.  There was no gross association defect 
noted in his speech.  No flight of ideas and no pressured 
speech were noted.  Suicidal thoughts were noted.  The 
veteran denied substance abuse as a problem, and admitted to 
occasional use of marijuana, alcohol, and beer.  He was noted 
as having ideas of reference in the past, and some delusions 
of a persecutory nature.  Judgment and insight were poor.  
Short and long term memory were all within normal limits.  He 
admitted to auditory hallucinations of a command nature, and 
questionable visual hallucinations.

At discharge the veteran was felt to be manipulative in 
regards to hallucinatory activities, and not felt to overtly 
psychotic.  He denied suicidal or homicidal ideations.  He 
was deemed competent.  He was considered totally and 
permanently disabled, not employable, and was not felt able 
to maintain any gainful employment.  The discharge diagnosis 
was schizophrenia, chronic, undifferentiated, with cocaine, 
benzodiazepine, and polysubstance abuse with non-compliance.  
The GAF was 42, with a highest GAF in the past year of 48.  

A videoconference hearing before a member of the Board was 
conducted in September 1999.  At that time the veteran 
testified that he had been hospitalized three times during 
the last year because he heard voices telling him to kill, 
and felt bullets going through his head and chest.  He was on 
medications at the time of the hearing, which he stated were 
not relieving him of hearing voices and feeling bullets going 
through his head and chest.  He stated that his condition has 
gotten worse over the last year.  He complained of having 
trouble sleeping.  The veteran stated that he last worked in 
December 1998 for a grass cutting company.  That job lasted 
about a week and one half.  He testified that he had been 
unable to hold a job since service.  He further indicated 
that he did not bathe.  He was a few credits short of his 
college degree.  He testified that he has a couple of friends 
but during the last year he beat them up.

The veteran's mother and brother provided testimony 
concerning the symptoms associated with the veteran's 
psychiatric illness.  The veteran's mother indicated that his 
conditioned had worsened.  She indicated that his personal 
hygiene was poor.  His brother assessed his ability to work 
as one on a scale of one to ten.

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

The RO has assigned a 70 percent rating for schizophreniform 
disorder in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9211.

Diagnostic Code 9211 provides for the evaluation of 
schizoaffective disorders.  For total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is appropriate.  

When there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
warranted.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 11 to 20 is defined 
as some danger of hurting self or others (e.g., suicidal 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or occasionally 
or gross impairment in communication (e.g., largely 
incoherent or mute).  

A GAF of 21 to 30 is defined as behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication of judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to perform in almost all areas  
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 is defined as some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

To summarize, the lay statements and testimony describing the 
symptoms of the veteran's psychiatric disorder are considered 
to be competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria. 

The most recent December 1998 VA psychiatric examination 
shows that the veteran experienced intense paranoia, and 
auditory hallucinations.  The veteran has been hospitalized 
on 3 separate occasions within the last year for his 
psychiatric disorder.  The veteran has experienced auditory 
hallucinatory commands and has been delusionary.  

The veteran's GAF has ranged from a January 1998 score of 70 
to a current GAF of 42, with the highest GAF during the year 
of a 48 which is defined, in part, as serious symptoms, and 
as a serious impairment in social, occupational, or school 
functioning.  The veteran was assessed in April 1999 with a 
GAF score of 14.  The GAF scores of 20 to 11 are defined, in 
part, as some danger to hurting self or others, and gross 
impairment in communication.  

The July 1999 hospitalization report indicated that he was 
competent and considered manipulative.  However it was also 
determined that at discharge the veteran was considered 
totally and permanently disabled, not employable, and was not 
felt able to maintain any gainful employment.  His GAF was 
42, which is indicative of serious symptoms.

While the degree of severity of the veteran's psychiatric 
illness has varied, the Board finds that the overall 
disability more nearly approximates the criteria for total 
social and occupational impairment per 38 U.S.C.A. § 4.7.  
Accordingly, it is the Board's judgment that the 
schizophreniform disorder warrants a 100 percent rating.

Finally, the 100 percent evaluation represents the highest 
rating warranted during the appeal period.  Fenderson v. West 
12 Vet. App. 119 (1999).


ORDER

Entitlement to a disability rating of 100 percent for 
schizophreniform disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

